Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 3, 2019

                                       No. 04-19-00766-CV

                                     Jose Cruz RODRIGUEZ,
                                             Appellant

                                                 v.

                          Gilbert RODRIGUEZ and Nancy Rodriguez,

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV01318
                           Honorable J Frank Davis, Judge Presiding


                                          ORDER

        On November 25, 2019, this court received appellant’s brief. The brief violates Rule 38
of the Texas Rules of Appellate Procedure in that the table of contents and index of authorities
do not reference the pages of the brief, the statement of facts does not contain any citations to the
record, the argument does not contain any citations to the record, and the appendix does not
contain a copy of the trial court’s judgment or other order from which relief is sought. See TEX.
R. APP. P. 38.1(b), (c), (g), (i), (k). The brief also violates Rules 9.4 and 9.5 of the Texas Rules
of Appellate Procedure in that it does not contain a certificate of compliance or a certificate of
service. See id. 9.4(i)(3), 9.5(d). In addition, the brief violates Rule 9.9 of the Texas Rules of
Appellate Procedure in that it contains financial account numbers. Appellant did not sign the
brief in violation of Rule 9.1 of the Texas Rules of Appellate Procedure. See id. 9.1(b).

         It is therefore ORDERED that the brief filed by appellant is STRICKEN from our record.
It is further ORDERED that appellant file an amended brief, in compliance with Rules 9.1, 9.4,
9.5, 9.9, and 38.1, that (1) redacts any sensitive data; (2) contains a table of contents and index of
authorities that reference the pages of the brief, (3) contains appropriate citations to the record,
(4) includes an appendix with a copy of the trial court’s judgment or other order from which
relief is sought, (5) contains a certificate of compliance and a certificate of service; and (6) is
signed by appellant. It is further ORDERED that appellant’s amended brief is due to be filed in
this court no later than thirty days from the date of this order or this appeal will be dismissed for
want of prosecution. See TEX. R. APP. P. 38.9, 42.3.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court